DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “protruding elements which are different…in time” is unclear.  It is unclear if the protruding elements are somehow changed as a function of time during fluid flow, or as interpreted herein, merely differ along the fluid path.
Regarding claim 1, the recitation “at least one row which includes protruding elements which are different” is unclear.  It is unclear with respect to what the elements are different.  Similarly, claims 6, 9, 13, 16 are rejected for the same reason.  
Regarding claims 1-16, 18, 20, every recitation of “protruding elements” subsequent “the plurality of protruding elements” is unclear.  As “a plurality of protruding elements” is 
Regarding claims 5-8 and 11-14, the recitations of “the row” are unclear, as claim 1, from which the claims depend, first recites “at least one row.” It is unclear if these are the same row, or a different row.  
Regarding claim 9, the recitation “these two or more sub-rows” lacks antecedent basis.
Regarding claim 10, the recitation “such that a portion of them is interposed between the protruding elements of this other sub-row” is unclear. It is unclear what “this” or “other” are referring to.
Regarding claim 11, the recitation “these sub-rows” lacks antecedent basis.
Claim(s) 2-20 depend(s) from the claim(s) above, and thus is/are rejected accordingly under 35 USC 112 (b). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Juliana (US20160109188).
Regarding claim 1, Juliana discloses a circulation duct (Fig. 1-3) for conveying a fluid of a heat exchanger in a main direction of circulation Y, which comprises two surfaces (planar surfaces - ¶[0038]) the heat exchanger substantially opposite one another, wherein each of the  surfaces comprises a plurality of protruding elements (dimples A, B, 1-10) which project inside the circulation duct, and are arranged adjacent to one another forming at least one row which includes protruding elements which are different, wherein the row extends at least in a longitudinal direction according to the main direction of circulation Y, such that the flow of fluid encounters protruding elements which are different (see at least two different dimples of A, B, 1-10) sequentially both in space, according to the longitudinal direction, and in time, thus generating a plurality of disordered current lines.  
Regarding claim 2, Juliana discloses the limitations of claim 1, and Juliana further discloses the protruding elements have forms which are different from one another (see at least two different dimples of A, B, 1-10, for example A and 1, A and 2, 2 and 3).
Regarding claim 3, Juliana discloses the limitations of claim 1, and Juliana further discloses the protruding elements have orientations which are different from one another (see at least two different dimples of A, B, 1-10, for example A and B, 1 and 2).

Regarding claim 5, Juliana discloses the limitations of claim 1, and Juliana further discloses the row also includes protruding elements with the same form and dimensions (see at least two dimples that are the same of A, B, 1-10, as the first set of dimples is followed by a mirrored set of dimples, followed by an identical set of dimples).
Regarding claim 6, Juliana discloses the limitations of claim 1, and Juliana further discloses the row also includes protruding elements with the same form but different dimensions and/or different orientations (see at least two dimples of the same form but different dimensions/orientations of A, B, 1-10, for example, 6 and B for dimension, A and 2 for dimension and orientation, A and B, orientation).  
Regarding claim 7, Juliana discloses the limitations of claim 1, and Juliana further discloses the row comprises a series of protruding elements which follow a pattern of repetition or a sequence of two or more different protruding elements which are repeated twice or more along the row (see dimples A, B, 1-10, as the first set of dimples is followed by a mirrored set of dimples, followed by an identical set of dimples, followed by a mirrored set of dimples).
Regarding claim 8, Juliana discloses the limitations of claim 1, and Juliana further discloses the row includes at least two sub-rows of protruding elements which extend longitudinally in the main direction of circulation Y (each sub-row can be defined as any subset of dimples A,B,1-10).  

Regarding claim 10, Juliana discloses the limitations of claim 8, and Juliana further discloses at least one of the sub-rows includes protruding elements which invade spatially another one of the sub-rows, such that a portion of them is interposed between the protruding elements of this other sub-row (each sub-row can be defined as any subset of dimples A,B,1-10, with dimple(s) therebetween, for example 2, between A and B).   
Regarding claim 11, Juliana discloses the limitations of claim 1, and Juliana further discloses the row includes protruding elements which are arranged displaced transversely within the row, or one of these sub-rows, and are staggered in a direction transverse to the main direction of circulation Y (dimples A,B,1-10).    
Regarding claim 12, Juliana discloses the limitations of claim 1, and Juliana further discloses the row includes protruding elements (dimples A,B,1-10; Fig. 1-3) with at least two of the following forms, when seen in plan view, or a combination of these: circle, oval, rectangle, and elongate elements which follow one or more straight trajectories.  
Regarding claim 13, Juliana discloses the limitations of claim 1, and Juliana further discloses the row includes protruding elements (see at least two dimples A,B,1-10; Fig. 1-3, extending at different angles, for example 6 and 7, A and B) with an elongate form which follow more than one straight trajectory, and are formed by segments with different angles of orientation.  

Regarding claim 15, Juliana discloses the limitations of claim 1, and Juliana further discloses the ends and/or vertices of the forms of the protruding elements are rounded (see round shape of dimples A,B,1-10; Fig. 1-3).  
Regarding claim 16, Juliana discloses the limitations of claim 1, and Juliana further discloses at least one of the protruding elements of one of the two surfaces is superimposed by at least one protruding element of the other surface, the superimposed protruding elements being different in terms of at least dimensions (dimples A,B,1-10; Fig. 1-3 which are superimposed on one another).  
Regarding claim 17, Juliana further discloses a heat exchanger (heat exchanger of Fig. 1-3) to cool exhaust gases of an engine (EGR, ¶[0003]), which comprises: ducts (tubes - ¶[0014]) for circulation of a fluid, wherein at least one circulation duct is formed according to 1 (see rejection above).  
Regarding claim 18, Juliana discloses the limitations of claim 17, and Juliana further discloses the circulation ducts are formed by tubes (tubes - ¶[0014])  inside which these exhaust gases circulate (EGR, ¶[0003]), and around which a coolant fluid (the other of the “two fluids” - ¶[0004]) circulates for heat exchange with the exhaust gases, and wherein at least the heat exchanger surfaces which comprise protruding elements do so as tube walls (tube & “planar faces” - ¶[0020])  

Regarding claim 20, Juliana discloses the limitations of claim 17, and Juliana further discloses the circulation ducts are formed by stacking of plates, wherein at least the heat exchanger surfaces which comprise protruding elements do so as opposite walls of at least two of the plates (“both faces being connected by side walls” - ¶[0020], wherein each “face” is considered to be a plate). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  It is noted these references are all directed to ducts having protruding elements, however, are not relied upon in a rejection in order to promote compact prosecution by limiting the amount of redundant rejections:
Geskes (US20070107882) teaches curved protruding elements (Fig. 5) in a duct
Ruckwied (US20110000657) teaches protruding elements different from one another (Fig. 6) in a duct
Kohl (US20120024510) teaches protruding elements (Fig. 7) in a duct
Yagisawa (US20070287334) teaches protruding elements (Fig. 1) in a duct
Sakakibara (US7055586) teaches protruding elements (Fig. 6) in a duct of differing shapes and orientations from one another
Geskes (US7942137) 
Rhodes (US4470452) teaches protruding elements (Fig. 7) in a duct of various shapes, including triangular (7G)
Valaszkai (US6935418) teaches protruding elements (Fig. 4) in a duct of differing orientations from one another 
Hermida Dominguez (US20170205153) teaches protruding elements (Fig. 10) in a duct of differing shapes, sizes, form, and orientation from one another
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ERIC S RUPPERT/Primary Examiner, Art Unit 3763